Citation Nr: 1700464	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  15-10 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1951 to May 1955, and in the U.S. Air Force from August 1955 to August 1971.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.

REMAND

The Veteran contends that his obstructive sleep apnea first had its onset while he was in service.  In support of this contention, the Veteran provided VA with statements describing in-service incidents where he was told by fellow airmen that he either stopped breathing while sleeping, or was snoring so loudly that it woke them up.  The Veteran also described statements by his wife in which she observed that he had stopped breathing while asleep, to the point that she thought the Veteran had died. 

In the alternative, the Veteran asserts that he developed obstructive sleep apnea as a result of his in-service exposure to asbestos while working as a pipefitter in the U.S. Navy in the early 1950's.  The Board notes that the AOJ has conceded asbestos exposure, based upon the Veteran's in-service work on asbestos-wrapped water pipes.

The Veteran has not been afforded a VA examination with respect to this issue.  VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Accordingly, in light of the Veteran's competent statements concerning symptoms in service that have continued to the present, the Board finds that he should be afforded a VA examination to determine the etiology of his current diagnosed obstructive sleep apnea.  In doing so, the Veteran's contentions concerning asbestos exposure also may be addressed.  

Lastly, any additional relevant treatment records may be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain any relevant records of VA treatment dated from April 2014 to the present. 

2.  After obtaining any outstanding relevant records, the Veteran should be scheduled for an appropriate VA examination to determine the etiology of his sleep apnea.  All medically necessary tests should be performed.  The record should be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.

After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or higher degree of probability) that the Veteran's diagnosed sleep apnea began in, or is otherwise related, to his military service, to include his conceded in-service exposure to asbestos.

A detailed rationale for all opinions expressed should be provided.   

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  As noted above, the purpose of this Remand is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).




